Citation Nr: 0334983	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  98-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel





INTRODUCTION

The veteran had active service from June 1967 to August 1970.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2003).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the veteran's claim was 
filed prior to November 9, 2000 and was not final as of that 
date, the provisions of 38 C.F.R. § 3.159 (2003) apply in 
this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the veteran's case, the RO has not complied with the duty 
to notify under the VCAA.  That is, there is inadequate 
notice to the veteran of the type of evidence necessary to 
substantiate his claims and the division of responsibilities 
between the veteran and VA in obtaining that evidence.  See 
Quartuccio, supra.  As the RO has not fulfilled its 
obligations under the implementing regulations, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, a remand is required in 
this case.

The veteran contends that he currently suffers from PTSD that 
is related to a stressor event during service when a service 
comrade was killed.  Evidence has been developed which 
corroborates the veteran's assertion regarding the death of a 
service comrade in the veteran's company during his tour of 
duty in Vietnam.  In concert with the duty to assist, VA must 
provide the veteran with a VA psychiatric examination to 
determine whether a current diagnosis of PTSD is properly 
predicated on the aforementioned stressor event.

The veteran also alleges that he contracted hepatitis C 
during his military service.  In this regard, a recent VA 
examination and opinion as to the etiology of the veteran's 
hepatitis C is inadequate.  Thus, the veteran should be 
afforded an additional examination by an examiner who has not 
previously examined him.  The examiner should take note of 
the fact that the veteran had tattoos prior to service.  The 
veteran does not allege nor does the evidence show that he 
had any additional tattoos during service or that he engaged 
in the use of intravenous drugs during service.

The record shows that the veteran had a claim for Social 
Security Administration (SSA) disability benefits pending in 
the late 1990s.  All records should be obtained from the SSA 
regarding this claim.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of the Veterans 
Affairs, as well as 38 C.F.R. § 3.159 
(2003), and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of  all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which decisions were based.  Once 
obtained, all records must be associated 
with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for VA psychiatric and liver 
examinations by examiners who have not 
previously examined him.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations and all necessary testing 
should be accomplished.  The psychiatric 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran currently suffers from 
PTSD based on the one verified inservice 
stressor event (the fact that a service 
comrade in the veteran's unit was killed 
by another service comrade during the 
veteran's tour of duty in Vietnam).  In 
answering this question, the examiner 
must use the standard of proof provided 
by the Board.  Complete reasons and bases 
for the requested medical opinion must be 
provided as part of the report of 
examination.

With regard to the liver examination, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that hepatitis C is related to the 
veteran's military service.  The examiner 
should list the recognized risk factors 
for contracting hepatitis C and indicate 
which, if any, of the known risk factors 
have application in the veteran's case.  
All factors upon which the medical 
opinion is based must be set forth for 
the record.  



4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, see 
Paralyzed Veterans of America, supra, 
the RO should review the expanded record 
and re-adjudicate the issues on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

